Citation Nr: 1204699	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  94-25 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent prior to June 30, 2003, for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 30, 2003.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from March 1966 to November 1971, including in the Republic of Vietnam.

This case has a long and complicated procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal of a July 1993 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim for a disability rating greater than 30 percent prior to April 1, 1993, for service-connected PTSD.  An RO hearing was held on this claim in May 1996.

In February 1998, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In November 1999, the Board denied, in pertinent part, the Veteran's increased rating claim for PTSD.  The Veteran timely appealed to the U.S. Court of Appeals for Veterans Claims ("Court") and, in April 2001, the Court vacated and remanded the Board's November 1999 denial of his increased rating claim for PTSD.

In June 2003, the Board remanded the Veteran's appeal to the RO/AMC. A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  Id.

In November 2003, the RO assigned a higher 50 percent rating effective July 21, 2003, for PTSD.  The Veteran continued to disagree with the disability rating assigned to his service-connected PTSD.

In December 2004, the Board granted a 100 percent rating effective June 30, 2003, for the Veteran's service-connected PTSD.  The Board also denied the Veteran's claim for a disability rating greater than 30 percent effective prior to June 30, 2003, for PTSD.  Both the Veteran and VA's Office of General Counsel appealed to the Court by filing a Joint Motion for Remand ("Joint Motion").  Both parties requested in the Joint Motion that the Board consider whether a TDIU claim was reasonably raised by the record.   In February 2006, the Court granted the Joint Motion and vacated that part of the Board's December 2004 decision which denied the Veteran's claim for a disability rating greater than 30 percent effective prior to June 30, 2003, for PTSD, and ordered the Board to consider whether a TDIU claim prior to June 30, 2003, was reasonably raised by the record.

In October 2006, the Board again remanded the Veteran's appeal to the RO/AMC.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  Id.

This matter also is before the Board on appeal of a May 2009 rating decision in which the RO denied the Veteran's claim for a TDIU prior to June 30, 2003.  

The Board observes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected PTSD.  The Veteran's attorney also has argued in multiple submissions to the Board that the Veteran's TDIU claim is inextricably intertwined with his increased rating claim for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Given the foregoing, and in light of the Joint Motion, the issues on appeal are as stated on the title page of this decision.

The issue of whether there was clear and unmistakable error (CUE) in a February 17, 1981, rating decision which denied, in pertinent part, the Veteran's claims of service connection for right shoulder and right knee disabilities has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran filed this CUE claim in correspondence which was received at the RO in February and September 1993 and in June 1994.  The Board also previously referred this CUE claim to the RO in its February 1998 remand.  To date, however, the RO has not taken any action on the Veteran's CUE claim.  Therefore, the Board does not have jurisdiction over this claim and it is referred for the second time to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The competent evidence shows that, prior to June 30, 2003, the Veteran's service-connected PTSD was manifested by complaints of increased nightmares, anxiety, and sleep disturbance.

2.  Service connection is in effect for PTSD, evaluated as 30 percent disabling effective June 1, 1993, and as 100 percent disabling effective June 30, 2003, and for tinea cruris and tinea pedis, evaluated as zero percent disabling effective June 5, 1980.

3.  The competent evidence does not show that, prior to June 30, 2003, the Veteran's service-connected PTSD and tinea cruris and tinea pedis precluded him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 percent prior to June 30, 2003, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.132, Diagnostic Code (DC) 9411 (effective before November 7, 1996); 38 C.F.R. § 4.130, DC 9411 (effective November 7, 1996).

2.  The criteria for entitlement to a TDIU prior to June 30, 2003, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in March 2001, June 2003, March 2004, and in April 2009, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The March 2001, June 2003, and March 2004 letters informed the appellant to submit medical evidence showing that his PTSD had worsened.  The April 2009 letter informed the appellant to submit evidence showing that he was precluded from securing and maintaining substantially gainful employment solely as a result of his service-connected disabilities.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting an increased rating for PTSD prior to June 30, 2003, under either the former or revised rating criteria for PTSD.  The evidence also does not support granting a TDIU prior to June 30, 2003.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the April 2009 VCAA notice letter and in separate January 2011 correspondence, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With respect to the Veteran's increased rating claim for PTSD prior to June 30, 2003, the Board notes that pre-adjudication VCAA notice could not have been provided to the Veteran and his attorney because the currently appealed July 1993 rating decision was issued several years prior to the VCAA's enactment.  With respect to the Veteran's claim for a TDIU prior to June 30, 2003, the April 2009 letter was issued to the appellant and his attorney prior to the currently appealed May 2009 rating decision; thus, this notice was timely.  Because the appellant's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the appellant.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran was afforded multiple VA examinations during the pendency of this appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  The Board also observes that additional examination is not required in this case because any information regarding the nature and severity of the Veteran's service-connected PTSD or his inability to secure and maintain substantially gainful employment as a result of his service-connected disabilities which might obtained at these examinations would not be relevant to the currently appealed claims because they relate to the time period prior to June 30, 2003.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating for PTSD prior to June 30, 2003

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated prior to June 30, 2003.  He specifically contends that his service-connected PTSD was severely disabling prior to June 30, 2003, and resulted in multiple hospitalizations at VA medical centers to treat his increased PTSD symptomatology.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected PTSD currently is evaluated as 30 percent disabling effective June 1, 1993, and as 100 percent disabling effective June 30, 2003, under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2011).

The Board notes that VA revised the rating criteria for PTSD during the pendency of this appeal.  Thus, the Veteran is entitled to the application of the version of the regulation that is more favorable to him from the effective date of the new criteria; only the former criteria are to be applied for the period prior to the effective date of the new criteria.  VAOPGCPREC 3-2000.

Under the former rating criteria for evaluating PTSD, effective before November 7, 1996, PTSD was evaluated under the General Rating Formula for Neuropsychiatric Disorders found in 38 C.F.R. § 4.132.  See 38 C.F.R. § 4.132, DC 9411 (effective before November 7, 1996).  A 30 percent rating was assigned under the former rating criteria for PTSD where there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  

A higher 50 percent rating was assigned under the former rating criteria for PTSD where the ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.  

A 70 percent rating was assigned under the former rating criteria for evaluating PTSD where the ability to establish and maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there is severe impairment in the ability to obtain or maintain employment.  

A maximum 100 percent rating was assigned under the former rating criteria for PTSD where the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality were present with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior and the Veteran was demonstrably unable to obtain or retain employment.  Id.

On November 7, 1996, the rating criteria for PTSD were revised and renumbered as 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (effective November 7, 1996).  Under the revised rating criteria, a 30 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned under the revised DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under the revised DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under the revised DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 30 percent prior to June 30, 2003, for PTSD under either the former or revised rating criteria.  There is no competent evidence that the Veteran experienced more than definite social and industrial impairment such that a disability rating greater than 30 percent is warranted under the former rating criteria for this time period.  See 38 C.F.R. § 4.132, DC 9411 (effective before November 7, 1996).  Nor is there any competent evidence that the Veteran's service-connected PTSD was more than mildly to moderately disabling such that a disability rating greater than 30 percent is warranted under the revised rating  criteria for this time period.  See 38 C.F.R. § 4.130, DC 9411 (effective November 7, 1996).  The competent evidence shows instead that, prior to June 30, 2003, the Veteran's service-connected PTSD was manifested by complaints of increased nightmares and anxiety (as seen on VA hospitalization records dated in March 1993).  For example, on VA outpatient treatment in April 1992, the Veteran reported that he was "doing ok."  A history of PTSD was noted.  The Veteran also reported difficulty sleeping, chronic nightmares, and hallucinations.  He denied any suicidal or homicidal ideation.  

While hospitalized at a VAMC in September 1992, the Veteran's complaints included "recurrent nightmares about 2-4 times per week," numerous flashbacks per year since returning from Vietnam which were "frequently brought on by seeing a Vietnamese or hearing loud noises."  He was anxious, depressed, easily startled, and irritable.  He also felt guilt about his service in Vietnam because "he cannot do anything about his friends being killed."  The Veteran stated that, 1 week after arriving in Vietnam during active service, he had been transferred to an infantry slot where he served as a combat leader "and saw combat most days."  He often helped with the wounded and saw people "shot up" and body parts "lying all around."  Mental status examination of the Veteran showed full orientation, well-groomed, somewhat irritable, an angry mood, coherent speech, goal oriented with no looseness of associations, ideas of reference, or flight of ideas, no bizarre thoughts although the Veteran "was a little paranoid about being reevaluated for service connection," no homicidal ideation, suicidal ideation but no plan, no hallucinations, and intact memory.  It was noted that the Chief of Psychiatry had evaluated the Veteran and diagnosed him as having PTSD.  Psychological testing conducted while the Veteran was hospitalized also confirmed the PTSD diagnosis.  The Veteran's GAF score was 60, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The diagnoses included chronic PTSD.

The Veteran was hospitalized again at a VAMC in March 1993.  On admission, the Veteran's complaints included increasing emotional problems.  There was no evidence of any suicidal ideation.  The Veteran reported that his nightmares had increased up to 2-3 times per week and he experienced increased anxiety.  Once the Veteran stabilized in the hospital, he was discharged.  The Veteran's GAF score in the previous year was 70, indicating some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well with some meaningful interpersonal relationships.  The Veteran's GAF score on admission was 60.  The diagnoses included chronic PTSD.

While hospitalized at a VAMC in March 1993, the Veteran had a VA examination for PTSD.  At that examination, his complaints included depression, nightmares, and flashbacks.  The Veteran reported having nightmares beginning in 1988 about his service in Vietnam.  He admitted to having visual hallucinations as recently as the day of this examination when he saw "something move out of the corner of my eye" but otherwise had no history of hallucinations.  He also admitted to suicidal ideation but denied any attempts.  He reported threatening "to kill someone with a gun six years ago while intoxicated."  He denied any recent suicidal or homicidal ideation.  His appetite was not impaired.  His sleep was "variable."  He had dreams of Vietnam 2-3 times a week and his most recent Vietnam-related nightmare was the night before this examination.  He thought of Vietnam several times a week.  He had been divorced from his second wife for 2 years and fathered 1 child.  He lived with his parents prior to his hospitalization and spent his days assisting in various household chores.  Mental status examination of the Veteran showed he was appropriately dressed, adequately groomed, walked with a cane and had no unusual motor activity, flight of ideas, looseness of associations, or speech impairment, a mildly anxious and depressed mood, no hallucinations or identifiable delusions, no suicidal or homicidal ideation, full orientation, and a good memory.  The assessment was PTSD.

On VA outpatient treatment in May 1993, it was noted that the Veteran was on numerous medications for anxiety "but states nervousness at present [is secondary] to pain."  

The Veteran was hospitalized at a VAMC in June 1993 for excision of a Morton's neuroma of the right foot.  It was noted that the Veteran's PTSD "seemed to remain stable during his hospitalization."  The Veteran's GAF score was 50, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  The diagnoses included PTSD.

On VA outpatient treatment in August 1993, the Veteran complained of increasing depression and a problem with anxiety.  It was noted that "[h]e wakes often at night and can't get back to sleep" due to decreased energy.  The Veteran planned on attending an outpatient PTSD group at a VA clinic in Natchez, Mississippi.  He denied taking any naps during the day and reported decreased alcohol use.  He also reported experiencing financial problems, increased nightmares, crying spells, and suicidal ideation but no plans.  The impression was PTSD.

In statements on his September 1993 notice of disagreement, the Veteran contended that VA medical records from his June 1993 hospitalization (discussed above) had not been considered by the RO.  In a letter attached to his June 1994 VA Form 9 (substantive appeal), the Veteran contended that the RO had failed to review his SSA records "or the extensive medical data indicating loss of contact with reality consistent with a rating of 100 percent disability."

On VA outpatient treatment in March 1994, the Veteran complained of continuing problems with anxiety and depression.  He stated that his PTSD was not improving.  The Veteran and his wife "both state that they are very disgruntled at the medical system in general and this is consuming them."  Mental status examination of the Veteran showed full orientation, well-dressed, somewhat apprehensive about the psychological interview, and a slightly elevated mood.  The impression was PTSD secondary to anxiety and depression.

While hospitalized again at a VAMC in August and September 1995, the Veteran's complaints included depression about his back pain and insomnia.  The Veteran "reported that the pain was of such severity that it had caused him to have suicidal ideations increased in anxiety, as well as depression and affective instability."  He denied being suicidal or homicidal at the time of his admission.  Mental status examination of the Veteran showed he was slightly unkempt "and exhibited little movement, both attributable to his condition," normal and coherent speech, full orientation, a depressed mood, normal thought production and process, recent suicidal and homicidal ideation prior to admission but no suicidal or homicidal ideation in the hospital, no delusions or hallucinations except for flashbacks which "occur at both sleep and awake and increase under stress," intact memory, and normal concentration.  At discharge, the Veteran complained of "decreased sleep secondary to the nightmares that he has been having about combat.  He hopes that this will improve being back in his own environment at home."  There was no suicidal or homicidal ideation present at discharge.  The Veteran's GAF score was 70.  The diagnoses included PTSD.

The Veteran testified at his RO hearing in May 1996 that, if a loud noise occurred unexpectedly, he usually ran and hid or hit the ground "to get out of the way."  See RO hearing transcript dated May 16, 1996, at pp. 15.  He also testified that, if his PTSD medication ran out, "I climb the walls."  Id., at pp. 16.  He testified further that he had flashbacks several times a week and slept between 2-4 hours a night which was interrupted by nightmares.  Id., at pp. 18.  He also testified further that he panicked easily.  Id., at pp. 19.  The Veteran's fiancé testified that he cried during his nightmares.  Id., at pp. 24.

The Veteran was hospitalized at a VAMC for 3 days in August 1996 after complaining of a variety of orthopedic problems.  He stated that, the Friday before his hospital admission, he had been fishing and "was apprehended by the police with charges of 'stealing a motorboat.'"  The Veteran stated that, after being jailed overnight, the charges were dropped.  He reported that, when he was visited in his jail cell by his fiancé, she reported that "he was shaking in the cell and was very apprehensive."  A history of PTSD, including a prior hospital admission, was noted.  The VA examiner who completed the Veteran's hospital summary stated that the Veteran "probably has had an exacerbation of his posttraumatic stress disorder and probable conversion reaction."  The diagnoses included exacerbation of PTSD.

The Veteran was hospitalized at a VAMC for 6 days in March 1997 after reporting suicidal ideation.  His complaints on admission also included worsening PTSD, nightmares, and "occasionally [he] sees things out of the corner[s] of his eyes that are not there."  The morning after the Veteran's admission, he reported "that he wanted to blow his head off, but then denied suicidal ideation at that time of examination."  A history of PTSD was noted.  Mental status examination of the Veteran showed no noticeable tics, appropriate gestures, normal and goal-directed speech, no looseness of associations or flight of ideas, some reported auditory and visual hallucinations "primarily occurring at night related to Vietnam experiences and this has been going on for years," no delusions, and poor concentration.  The Veteran's GAF score was 70.  The Axis I diagnoses included a history of PTSD.

On VA outpatient treatment in April 1998, the Veteran's complaints included variable sleep, nightmares twice a week, flashbacks twice a day, and occasional crying spells.  He lived with his fiancé and had several friends "but does not trust people."  Mental status examination of the Veteran showed full orientation, past suicidal ideation, no current homicidal ideation, current paranoia in which he "says he hears voices 'hollering help'," and possible short term memory impairment.  The Veteran's GAF score was 60.  The Axis I diagnoses included chronic PTSD.

On VA examination in June 1998, the Veteran's complaints included visual and auditory hallucinations, twice weekly nightmares, depression, occasional anger, low energy, and absent sex drive.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied that his PTSD symptoms ever abated.  He stated that, despite treatment, "his problems had worsened gradually."  His medications were effective partially "in that he said they calm him in the day, but he encounters anxiety and sweats at night."  Mental status examination of the Veteran showed adequate hygiene, unremarkable motor behavior, an inconsistent slight tremor in his right hand, "varied and animated" facial expressions, sporadic eye contact, speech of moderate tone and average pace, no apparent hearing or vision problems, normal immediate memory, impaired cognitive efficiency in short-term memory, intact language functions, full orientation, and logical and coherent thoughts.  The VA examiner stated that the Veteran's responses to psychological testing "suggested that he answered in a manner of extremely high over-reporting and exaggeration of symptoms and problems, much beyond the most genuinely psychotic.  He also endorsed items rarely endorsed by the genuinely psychotic and even beyond the level of VA psychiatric inpatients."  This examiner also stated that the Veteran "attempted to appear very dysfunctional.  Such individuals apparently seeking to portray themselves as very impaired when objectively they are much more functional."  This examiner concluded that the Veteran's PTSD was "spurious" and his high score on psychological testing "must be considered as very questionable."  This examiner also concluded that the Veteran's PTSD symptoms "seem[] dubious."  He noted that the Veteran's PTSD symptoms had been "varied and inconsistent" in the past and they "do not cluster logically into known mental disorders."  This examiner also noted that the Veteran's "behavior in the interview/mental status examination did not appear as distressed as would be indicated from his complaints."  This examiner concluded further that the Veteran's "objective results do not support his subjective report" and the current examination results "appear to shed doubt on the prior diagnoses."  He suggested that a drug addiction to benzodiazepines "may explain some symptoms."  The Veteran's GAF score was 65, indicating some mild symptoms.  The provisional diagnoses included PTSD "by previous diagnosis" and possible malingering.

On VA outpatient treatment in July 2001, the Veteran complained of continuing flashbacks up to 3-4 times a week and nightly nightmares.  He reported that he was lucky to get 6 hours of sleep a night but usually got 3-4 hours of sleep with medication.  He reported experiencing "high anxiety periods in which he gets very angry and is talking to himself."  He reported calming himself "by getting out into nature where he's surrounded by trees and animals."  He also reported that he "cannot stand being around people so he's fairly isolative."  He denied being depressed.  Mental status examination of the Veteran showed decreased psychomotor activity, no suicidal or homicidal ideation, and no hallucinations or delusions.  The Veteran's GAF score was 50.  The assessment included chronic PTSD.

In December 2001, the Veteran's complaints included anxiety, nightmares, insomnia, avoiding social situations, easy arousal, and intrusive thoughts of Vietnam.  Mental status examination of the Veteran showed full orientation, psychomotor within normal limits, no delusions or hallucinations, and preserved cognitive functions.  The Veteran's GAF score was 50.  The Axis I diagnosis was PTSD.

In July 2002, the Veteran's complaints included impatience and an inability to sleep at night.  The Veteran had been married once and had a 17-year-old daughter.  He also reported nightly nightmares, daily intrusive thoughts about Vietnam, anger, avoidance, poor memory, depression, and anxiety.  He denied any suicidal or homicidal ideation.  The VA clinician noted that the Veteran was "not overly psychotic."  He reported a history of pulling a gun and threatening to kill himself but no actual suicide attempts.  The diagnoses included PTSD.

The Board acknowledges the Veteran's lay assertions and RO hearing testimony that his service-connected PTSD is more disabling than currently evaluated prior to June 30, 2003.  The competent evidence does not support the Veteran's assertions, however, under either the former or revised rating criteria for PTSD.  It shows instead that, prior to June 30, 2003, the Veteran's service-connected PTSD is manifested by complaints of increased nightmares, anxiety, and sleep disturbance.  The Board also acknowledges that the Veteran was hospitalized on several occasions at a VAMC prior to June 30, 2003, for treatment of his service-connected PTSD.  He has reported on numerous occasions that his PTSD symptoms had worsened during this time period due to flashbacks and nightmares related to his Vietnam service.  While hospitalized in September 1992, the Veteran reported serving in the infantry in Vietnam.  He also reported experiencing nightmares about combat service in Vietnam on VA hospitalization in March 1993.  The Veteran's PTSD was stable while hospitalized for excision of a Morton's neuroma of the right foot in June 1993, however.  At discharge following a month-long hospitalization in August and September 1995, the Veteran complained of decreased sleep due to combat nightmares.  He also complained of daily intrusive thoughts about his Vietnam service on VA outpatient treatment in July 2002.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board notes that there are several medical opinions in the claims file dated prior to June 30, 2003, which indicate that the Veteran's service-connected PTSD had worsened based on his reported in-service history of combat service in Vietnam.  A review of the claims file shows that VA has determined that the Veteran's report of combat service in Vietnam is not credible.  The National Personnel Records Center in St. Louis, Missouri (NPRC), has informed VA that the Veteran's Combat Infantryman Badge (CIB) was issued in error because he was not entitled to a CIB and had not served in combat at any time during active service, including in Vietnam.  The Board finds that any statements made by the Veteran prior to June 30, 2003, that his service-connected PTSD had worsened due to flashbacks and/or nightmares of his alleged combat service in Vietnam to be inherently incredible.  Further, to the extent that medical opinions in the Veteran's claims file dated prior to June 30, 2003, are based on his inaccurately reported in-service history of being in combat in Vietnam, the Board finds that such evidence is not probative on the issue of entitlement to a disability rating greater than 30 percent prior to June 30, 2003, for service-connected PTSD.  

The remaining medical evidence shows that the Veteran over-reported and exaggerated his PTSD symptomatology (as noted on VA examination in June 1998) in an attempt to seem more disabled than was reflected in objective psychological testing.  The VA examiner also noted in June 1998 that the Veteran's PTSD was spurious, dubious, and very questionable because his reported symptomatology was not supported by any objective findings on extensive psychological testing.  This examiner stated that the Veteran reported symptoms which exceeded those reported by the "genuinely psychotic" and by VA psychiatric inpatients.  This examiner also cast serious doubt on the Veteran's prior diagnoses of PTSD, given his apparent tendency to display "varied and inconsistent" PTSD symptoms in the past which did not "cluster logically into known mental disorders."  This examiner concluded that the Veteran possibly was malingering and essentially diagnosed him as having mild PTSD by history (or based on prior diagnoses which this examiner found questionable at best).  Combined with the Veteran's inherently incredible reports to multiple post-service VA clinicians when examined prior to June 1998 that he had served in combat in Vietnam, the Board finds that the June 1998 VA examination is entitled to greater probative value than other evidence in the record dated prior to June 30, 2003, with respect to the nature and severity of the Veteran's service-connected PTSD.  And, as noted, the June 1998 VA examination report persuasively suggests that the Veteran's service-connected PTSD was no more than mildly disabling prior to June 30, 2003.  The Board also notes that the Veteran's GAF score has fluctuated between 50 and 70 for the time period dated prior to June 30, 2003.  The reasons for the discrepancies in the Veteran's GAF scores prior to June 30, 2003, are not clear from a review of the claims file.  For example, it is not clear why the Veteran's GAF score declined from 65 in June 1998 to 50 in July 2001.  The varied GAF scores may reflect the Veteran's inconsistencies in reporting subjective symptoms which are not reflected in objective testing, his tendency to exaggerate or over-report his symptoms, and his inherently incredible report of serving in combat in Vietnam (which he repeated to multiple VA clinicians who evaluated him prior to June 30, 2003).  

The Board concludes that the overall disability picture reflects that, prior to June 30, 2003, the Veteran's service-connected PTSD was no more than mildly to moderately disabling.  There is no competent evidence suggesting that prior to June 30, 2003, the Veteran's service-connected PTSD was manifested by an ability to establish or maintain effective or favorable relationships with people that was considerably impaired, severely impaired, or resulted in virtual isolation in the community (i.e., a 50, 70, or 100 percent rating under the former DC 9411).  See 38 C.F.R. § 4.132, DC 9411 (effective prior to November 7, 1996).  The Board notes in this regard that, under the former rating criteria for evaluating PTSD, social impairment per se was not to be used as the sole basis for any specific percentage evaluation; instead, it was considered of value only in substantiating the degree of disability based on all of the relevant findings.  Id., at Note (1).  The evidence of record shows instead that, prior to June 30, 2003, the Veteran maintained relationships with his family and presented to VA with his spouse (identified on VA outpatient treatment in March 1994 as his wife and at his March 1996 RO hearing as his fiancé).  Repeated VA outpatient treatment visits and hospital records also show that the Veteran experienced no thought disturbances, hallucinations, or delusions, and had full orientation.  All of this evidence is to the effect that, prior to June 30, 2003, the Veteran's service-connected PTSD was manifested by no more than definite social and industrial impairment (i.e., a 30 percent rating under the former DC 9411) such that a disability rating greater than 30 percent is warranted for this time period under the former rating criteria.  See 38 C.F.R. § 4.132, DC 9411 (effective before November 7, 1996).  There also is no competent evidence suggesting that, prior to June 30, 2003, the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment (i.e., a 50, 70, or 100 percent rating under DC 9411) such that a disability rating greater than 30 percent is warranted for this time period under the revised rating criteria.  See 38 C.F.R. § 4.130, DC 9411 (effective November 7, 1996).  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates his entitlement to a disability rating greater than 30 percent prior to June 30, 2003, for his service-connected PTSD under either the former or revised rating criteria.  Thus, the Board finds that the criteria for a disability rating greater than 30 percent prior to June 30, 2003, for the Veteran's service-connected PTSD are not met.

The Board finally notes that, because the Veteran has experienced essentially the same level of disability due to his service-connected PTSD prior to June 30, 2003, consideration of additional staged ratings for this time period is not required under either the former or revised rating criteria.  See Hart, 21 Vet. App. at 505.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected PTSD prior to June 30, 2003.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  The Board notes in this regard that, because the Veteran currently is in receipt of the maximum schedular rating available for his service-connected PTSD effective June 30, 2003, consideration of an extraschedular rating effective since that date is moot.  See 38 C.F.R. § 4.130, DC 9411 (2011).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected PTSD prior to June 30, 2003, are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD prior to this date.  This is especially true because the 30 percent rating assigned for the Veteran's PTSD prior to June 30, 2003, contemplates mild to moderate disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has reported that he has been unable to work since being fired from a job in mid-1988 following back injuries and has been disabled from working since that time.  The Veteran's claim for a TDIU prior to June 30, 2003, is discussed below.  The Veteran also has been hospitalized for treatment of exacerbations of his service-connected PTSD on several occasions prior to June 30, 2003.  It appears that the Veteran's service-connected PTSD has stabilized following each of his hospital admissions.  The competent evidence does not suggest that his service-connected PTSD worsened significantly following any of his hospitalizations, however, such that consideration of an extraschedular rating is warranted.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU prior to June 30, 2003

The Veteran also contends that he is entitled to a TDIU prior to June 30, 2003.  The Board observes that, because a 100 percent rating is in effect for the Veteran's service-connected PTSD effective June 30, 2003, he is not entitled to a TDIU after that date.  The Veteran specifically contends that his service-connected PTSD has been totally disabling since at least 1992.  He also specifically contends that he has been precluded from securing or maintaining substantially gainful employment solely as a result of his service-connected PTSD since at least 1992.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether a Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).

Service connection is in effect for PTSD, evaluated as 30 percent disabling effective June 1, 1993, and as 100 percent disabling effective June 30, 2003, and for tinea cruris and tinea pedis, evaluated as zero percent disabling (non-compensable) effective June 5, 1980.  The Veteran's combined disability evaluation for compensation is 100 percent effective June 30, 2003.  See 38 C.F.R. § 4.25 (2011).

The Board finds that the preponderance of the evidence is against the Veteran's claim for a TDIU prior to June 30, 2003.  The Veteran has contended that he is entitled to a TDIU prior to June 30, 2003, because he has been out of work at least since 1992.  The competent evidence does not support the Veteran's assertions, however.  The evidence shows instead that he is not unemployable solely as a result of his service-connected disabilities prior to June 30, 2003.  A review of the Veteran's voluminous claims file shows that, on VA examination in July 1988, the Veteran reported he had worked most recently 9 weeks earlier for a construction company in a job that he had held for 20 years.  He also reported that he "left because 'I got down in my back.'"  He also stated, "I can't do much of anything because of my back."  The VA examiner stated that the Veteran's anxiety was related to a "lack of employment because of back problems."

On an October 1988 Psychosocial Assessment and Treatment Plan included in the Veteran's VA outpatient treatment records, he reported that he had been employed steadily since active service and had "frequent job changes."  He stated that he had worked in a nuclear plant as a safety inspector and contractor.  He also stated that "he has been unable to do anything for [the] past 3 months."  The VA social worker stated that the Veteran "is very clear as to what he wants.  He feels he is not able to work and wants disability."  The Veteran also reported that there was no work in his hometown "and he does not want to move 'so how can they expect me to work.'"

The Veteran was hospitalized at a VAMC in October 1988 for treatment of, among other things, chronic dysthymic disorder and chronic anxiety disorder.  The discharge instructions noted that the Veteran was "employable after some vocational rehab[ilitation]."

At a VA examination in February 1990, the Veteran reported that he had held 5 jobs since his service separation and had been unemployed for 21/2 years.

It was noted on the Veteran's discharge instructions after he was hospitalized at a VAMC for PTSD in February and March 1991 that he was "unemployed at present time."

A review of a private psychological evaluation dated in August 1991 and included in the Veteran's SSA records shows that the Veteran reported that he last had worked in 1987 at a job stocking shelves "and was there for 89 days and fired.  If he had been there for 90 days he would have been a permanent employee.  He states he was fired because of nepotism, and they complained that his brother also worked there, and they both could not be employed at the same place."  He reported that his longest period of employment was from 1980-1986 when he worked as a nuclear inventory specialist.  Following psychological evaluation, the impression was PTSD.  The private psychologist concluded that it was "doubtful that [the Veteran] would be able to be consistently employed because of his mental condition."

Following VA hospitalization in September 1992, when the Veteran reported that his irritability had caused him to lose several jobs and he was diagnosed as having moderate PTSD, a board of 3 VA psychiatrists determined that the Veteran's "employability is questionable."

On VA outpatient treatment in April 2002, the Veteran reported that he had worked as a nuclear plant engineer until 1988 when he became disabled due to a "nerve problem."  

In July 2002, the Veteran reported that he had not worked since 1988 and was on SSA disability.  He also stated that "there is no way he could work as he can't sleep at night even with medication."

In a handwritten statement signed by a physician from the Catchings Clinic, Woodsville, Mississippi, and dated on June 30, 2003, this physician stated that the Veteran had PTSD with anxiety and depression and had been treated at this facility for this disability.  This physician also stated that, due to the Veteran's PTSD, he was mentally and physically unable to be employed.

A review of the Veteran's VA Form 21-8940, "Veteran's Application For Increased Compensation Based On Unemployability," which was submitted via facsimile transmission from his attorney in June 2009 shows that he reported that his service-connected PTSD and (non-service-connected) chronic obstructive pulmonary disease (COPD) and asbestosis prevented him from securing or following any substantially gainful occupation.  He also stated that these disabilities had affected his full-time employment in June 1988 and he became too disabled to work in June 1988.  He stated further that he could not remember when he last worked full-time or the addresses of any of his former employers.  He finally stated that he had left his last job because of his disabilities.

The Board acknowledges the Veteran's assertions that his service-connected disabilities preclude him from securing or maintaining substantially gainful employment and entitle him to a TDIU prior to June 30, 2003.  It is not clear from a review of the Veteran's voluminous claims file the exact date when he became unemployable solely as a result of his service-connected disabilities.  A review of the claims file suggests that the Veteran may have worked last in 1988 although he admitted on his formal TDIU claim filed in June 2009 that he could not remember when he last had worked full-time.  Despite the Veteran's assertions to the contrary, the competent evidence persuasively suggests that, although he may have been unemployable prior to June 30, 2003, his unemployability was not solely the result of his service-connected disabilities (in this case, PTSD and a skin disability).  The Veteran himself reported at a July 1998 VA examination that he had become unemployed several weeks earlier due to a back disability.  The Veteran's report that he became unemployable in mid-1988 is consistent with his later statements concerning the date he became unemployable.  The Veteran did not report, and the July 1988 VA examiner did not indicate, that he was unemployable solely as a result of his service-connected disabilities, however.  This VA examiner also related the Veteran's unemployment to his reported back problems.  The Board observes in this regard that service connection is not in effect for any back disability.  The Veteran subsequently reported in October 1988 that he had worked steadily at a series of jobs since his service separation although he was unemployed at that time.  Another VA examiner concluded later in October 1988 that the Veteran was employable after going through vocational rehabilitation.  The Veteran also reported to a private psychologist in August 1991 that he had lost his job in mid-1988 because of nepotism and not because of his service-connected disabilities.  Although the private psychologist concluded in August 1991 that the Veteran's ability to maintain consistent employment was "doubtful" due to his psychiatric problems, this clinician did not find that the Veteran was unemployable solely as a result of his service-connected disabilities.  Similarly, although a board of 3 VA psychiatrists determined in September 1992 that the Veteran's employability was "questionable," these VA examiners did not determine that the Veteran was unemployable solely as a result of his service-connected disabilities.  These examiners also did not provide a rationale for their conclusion that the Veteran's employability was "questionable."  The Veteran subsequently reported in April 2002 that he had become unemployable due to a "nerve problem" and not because of his service-connected disabilities.  

The Board acknowledges that a physician from the Catchings Clinic stated in June 2003 that the Veteran was unemployable as a result of his service-connected PTSD.  This physician did not provide a rationale or other clinical basis for his or her opinion.  It also is not clear from a review of the statement which of the physicians who worked at the Catchings Clinic provided this opinion and whether he or she had treated the Veteran for his service-connected PTSD prior to offering an opinion concerning the Veteran's unemployability.  This physician also limited his or her opinion to the alleged impact of the Veteran's service-connected PTSD on his employability and did not address what impact, if any, the Veteran's service-connected skin disability (tinea cruris and tinea pedis) had on his employability.  Accordingly, the Board finds that the June 2003 opinion from the Catchings Clinic is less than probative on the issue of whether the Veteran is unemployable solely as a result of his service-connected disabilities and entitled to a TDIU prior to June 30, 2003.  See Wilson, 2 Vet. App. at 614; Reonal, 5 Vet. App. at 461; Miller v. West, 11 Vet. App. at 348; LeShore, 8 Vet. App. at 409; Bloom, 12 Vet. App. at 187; and Black, 5 Vet. App. at 180.  

The Board finds that the competent evidence suggests overall that, although the Veteran may have been unemployable since at least mid-1988, his unemployability is not solely the result of his service-connected disabilities.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that his service-connected disabilities, alone or in combination, preclude him from securing and maintaining substantially gainful employment and entitles him to a TDIU prior to June 30, 2003.  Thus, the Board finds that the criteria for entitlement to a TDIU prior to June 30, 2003, are not met.  See 38 C.F.R. § 4.16(a).


ORDER

Entitlement to a disability rating greater than 30 percent prior to June 30, 2003, for PTSD is denied. 

Entitlement to a TDIU prior to June 30, 2003, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


